This appeal is from an order excluding real property from a municipal corporation. §§ 6555-6563, 1919 Rev. Code, SDC 45.2901-45.2908.
A statement of the facts will serve no useful purpose. After a painstaking analysis of the record and the views urged by counsel, we have concluded that the learned trial court did not abuse the discretion lodged in it. Klosterman et al. v. City of Elkton, 53 S.D. 324, 220 N.W. 910; Zajicek et al. v. City of Wessington, 53 S.D. 315, 220 N.W. 913.
The order of the trial court is affirmed.
All the Judges concur. *Page 622